Exhibit 10.1

 

Form of Exchange Agreement

 

September 14, 2017

 

Immunomedics, Inc.

300 The American Road

Morris Plains, NJ 07950

 

Attn: Michael R. Garone

 

Re:                             Exchange of 4.75% Convertible Senior Notes due
2020 for Common Stock

 

Ladies and Gentlemen:

 

The undersigned investor (the “Investor”), for itself and on behalf of the
beneficial owners listed on Exhibit B.1 hereto (“Accounts”) for whom the
Investor holds contractual and investment authority (each, including the
Investor if it is a party exchanging Notes, an “Exchanging Investor”), hereby
agrees to exchange, with Immunomedics, Inc. (the “Company”), certain 4.75%
Convertible Senior Notes due 2020, CUSIP 452907 AK4 (the “Notes”) for shares
(the “Shares”) of the Company’s Common Stock, par value $0.01 per share (the
“Common Stock”).  The Investor understands that the exchange (the “Exchange”) is
being made without registration of the Shares under the Securities Act of 1933,
as amended (the “Securities Act”), or any securities laws of any state of the
United States or of any other jurisdiction and that the Shares are being offered
only to institutional “accredited investors” within the meaning of Rule 501 of
Regulation D under the Securities Act that are also “qualified institutional
buyers” within the meaning of Rule 144A under the Securities Act, pursuant to a
private placement exemption from registration under Section 4(a)(2) of the
Securities Act.

 

This Exchange Agreement and the Terms and Conditions for Exchange of Securities,
dated September 14, 2017, attached hereto as Exhibit A (the “Terms and
Conditions” and, together with this Exchange Agreement, the “Agreement”) is made
as of the date hereof between the Company and the Investor.

 

Subject to the terms and conditions of this Agreement, the Investor hereby
agrees to exchange, and cause the other Exchanging Investors to exchange, $[·]
aggregate principal amount of the Notes (the “Exchanged Notes”) for a number of
Shares as set forth in the Terms and Conditions, and the Company agrees to issue
such Shares to the Exchanging Investors in exchange for such Exchanged Notes.

 

At or prior to the times set forth in Exhibit B.2 hereto (the “Exchange
Procedures”), the Investor shall cause the Exchanged Notes to be delivered by
book entry transfer through the facilities of The Depository Trust Company
(“DTC”) to Wells Fargo Bank, National Association, in its capacity as trustee of
the Notes (in such capacity, the “Trustee”), for the account/benefit of the
Company for cancellation as instructed in the Exchange Procedures and on the
Trading Day (as defined in the Terms and Conditions) prior to the First Closing
(as defined in the Terms and Conditions); and on each Closing Date (as defined
in the Terms and Conditions), subject to satisfaction of the conditions
precedent specified in Section 5 of the Terms and Conditions and the prior
receipt by the Trustee from the Investor of the Exchanged Notes, the Company
shall deliver to the DTC account specified by the Investor for each relevant
Exchanging Investor in Exhibit B.1 a number of Shares as set forth in the Terms
and Conditions.  All questions as to the form of all documents and the validity
and acceptance of the Exchanged Notes and the Shares will be determined by the
Company, in its sole discretion, which determination shall be final and binding.

 

Subject to the terms and conditions of this Agreement, the Investor hereby, for
itself and on behalf of its Accounts, (a) waives any and all other rights with
respect to such Exchanged Notes and (b) releases and discharges the Company from
any and all claims the undersigned and its Accounts may now have, or may have in
the future, arising out of, or related to, such Exchanged Notes.

 

--------------------------------------------------------------------------------


 

Each of the provisions of the Terms and Conditions is incorporated herein by
reference in its entirety, and shall be deemed to be a part of this Exchange
Agreement to the same extent as if such provisions had been set forth in full
herein; and each of the representations, warranties, and agreements set forth
therein shall be deemed to have been made at and as of the date of this Exchange
Agreement.  Unless otherwise defined herein, terms defined in the Terms and
Conditions are used herein as therein defined.

 

This Agreement constitutes the entire agreement between the Company and the
Investor with respect to the subject matters hereof. This Exchange Agreement may
be executed by one or more of the parties hereto in any number of separate
counterparts (including by facsimile or other electronic means, including
telecopy, email or otherwise), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Exchange Agreement by facsimile or other transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding as to the matters set
forth herein, please indicate your acceptance thereof in the space provided
below for that purpose and deliver a copy to the undersigned, whereupon this
Agreement shall constitute a binding agreement between the Company and the
Investor.

 

 

Very truly yours,

 

Immunomedics, Inc.

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Investor by signing in the space provided below for that
purpose.

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

Investor:

 

[             ],

 

in its capacity as described in the first paragraph hereof

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Terms and Conditions for Exchange of Securities

 

Each of Immunomedics, Inc. a Delaware corporation (the “Company”), and the
undersigned (the “Investor”), for itself and on behalf of the beneficial owners
listed on Exhibit B.1 to the Exchange Agreement for whom the Investor holds
contractual and investment authority (together with the Investor, the
“Exchanging Investors”), hereby confirms its agreement pursuant to that certain
exchange agreement, dated as of the date hereof (the “Exchange Agreement”), to
which these Terms and Conditions for Exchange of Securities (the “Terms and
Conditions”) are attached as Exhibit A, as set forth in these Terms and
Conditions and in the Exchange Agreement (together, this “Agreement”) relating
to the exchange of certain Notes for Shares as set forth in this Agreement. 
Capitalized terms used but not defined in the Terms and Conditions have the
meanings set forth in the Exchange Agreement.

 

1.                                      Exchange Consideration; Exchange.  On
the basis of the representations, warranties and agreements herein contained and
subject to the terms and conditions herein set forth, the Investor hereby agrees
to exchange, and to cause the other Exchanging Investors to exchange $[·]
aggregate principal amount of the Notes (the “Exchanged Notes”) for:

 

(x)                                 a number of Shares per $1,000 principal
amount of such Exchanged Notes equal to 176.2502 (the “First Closing Fixed
Consideration”);

 

plus

 

(y)                                 an additional number of Shares per $1,000
principal amount of such Exchanged Notes equal to (a) $382.06 divided by (b) the
Daily VWAP (as defined below) for the relevant Reference Day (as defined below);
divided by (c) three (the quotient obtained in this clause (y), the “Daily
Exchange Consideration” and the aggregate of the Daily Exchange Consideration,
together with the First Closing Fixed Consideration, the “Exchange
Consideration”); in each case, as adjusted in good faith by the Company for any
stock dividend, stock split, stock combination, reclassification or similar
transaction occurring on or after the date hereof and prior to the applicable
Closing Date; provided that the aggregate amount of Shares for all Exchanged
Notes shall be rounded down to the nearest whole share for each Exchanging
Investor on each Closing Date.

 

For the avoidance of doubt, no cash will be paid to any Exchanging Investor in
respect of any accrued and unpaid interest on the Exchanged Notes or in respect
of fractional shares.

 

Notwithstanding the foregoing, in no event shall the aggregate amount of Shares
issuable as Exchange Consideration under clause (y) above under this Agreement
and the corresponding clause of any other exchange agreement entered into on or
about the date of this Agreement (the “Other Exchange Agreements”) between the
Company and other holders of Notes with respect to the exchange of Notes for
Common Stock exceed 19.9% of the Company’s issued and outstanding Common Stock
on the date hereof (the “Threshold”).  If such aggregate amount of Shares were
to exceed the Threshold, the aggregate number of such Shares to be issued under
this Agreement and the Other Exchange Agreements shall be allocated among the
Exchanging Investors and the “Exchanging Investors” under the Other Exchange
Agreements on a pro rata basis based on the principal amount of Notes exchanged
by each such Exchanging Investors under this Agreement and the Other Exchange
Agreements.

 

“Daily VWAP” means, for each Reference Day, the per share volume-weighted
average price of the Shares as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “IMMU <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Reference
Day (or if such volume-weighted average price is unavailable, the Last Reported
Sale Price (as defined below) on such day). The “Daily VWAP” will be determined
without regard to pre- or after-hours trading or any other trading outside of
the regular trading session trading hours.

 

--------------------------------------------------------------------------------


 

“Last Reported Sale Price” is defined in the Indenture, dated as of February 11,
2015, between the Company and Wells Fargo Bank, National Association, as
Trustee, in respect of the Notes (as the same may be amended and/or restated,
the “Indenture”).

 

“Market Disruption Event” means (i) a failure by the primary U.S. national or
regional securities exchange or market on which the Common Stock is listed or
admitted to trading (the “Primary Exchange”) to open for trading during its
regular trading session or (ii) the occurrence or existence on any Scheduled
Trading Day (as defined in the Indenture) of any suspension or limitation
imposed on trading on the Primary Exchange (by reason of movements in price
exceeding limits permitted by the Primary Exchange or otherwise) in the Common
Stock or in any options, contracts or future contracts relating to the Common
Stock for more than a one half-hour period in the aggregate during regular
trading hours of the Primary Exchange prior to 1:00 p.m., New York City time.

 

“Reference Day” means each of the three consecutive Trading Days commencing on
September 15, 2017.

 

“Trading Day” is defined in the Indenture; provided that references to Market
Disruption Event for purposes thereof shall be deemed to be references to
“Market Disruption Event” as defined herein.

 

The Exchange shall occur in accordance with the Exchange Procedures; provided
that each of the Company and the Investor acknowledges that the delivery of the
Exchanged Notes for withdrawal through the Deposits and Withdrawal at Custodian
(“DWAC”) program through the DTC or the delivery of the Shares to any Exchanging
Investor may be delayed due to procedures and mechanics within the system of the
DTC or The NASDAQ Global Market (“NASDAQ”) (including the procedures and
mechanics regarding the listing of the Shares on NASDAQ) and that such a delay
will not be a default under this Agreement so long as (i) the Investor and/or
the Company, as the case may be, is using its reasonable best efforts to effect
such delivery, and (ii) such delay is no longer than three business days;
provided, further, that no delivery of Shares will be made until such Exchanged
Notes have been properly submitted for withdrawal through the DWAC program in
accordance with this Agreement, and no accrued interest will be payable by
reason of any delay in making such delivery.

 

The cancellation of the Exchanged Notes shall be effected through the DWAC
program in accordance with the customary procedures of the Trustee.

 

For the avoidance of doubt, as of the Trading Day prior to the First Closing (as
defined below), the aggregate principal amount of Exchanged Notes shall be
terminated and cancelled in full and the Exchanging Investors shall have no
rights thereunder, except the right to receive the Shares on each Closing Date.

 

2.                                      The Closing. The closing of the Exchange
will take place at three separate closings (each, a “Closing” and the first of
which to occur, the “First Closing”), each of which shall take place at the
offices of DLA Piper LLP (US) at 12:00 p.m., New York City time, on
(i) September 19, 2017, in respect of the First Closing Fixed Consideration and
(ii) the second Trading Day following the relevant Reference Day (each, a
“Closing Date”), with respect to the Daily Exchange Consideration for such
Reference Day, or at such other time and place as the Company and the Investor
may mutually agree.

 

3.                                      Representations and Warranties and
Covenants of the Company. As of the date hereof and as of each Closing, the
Company represents and warrants to, and covenants with, the Exchanging Investors
that:

 

(a)                                       The Company is duly organized and
validly existing under the laws of Delaware, with full power and authority to
conduct its business as it is currently being conducted and to own its assets.

 

(b)                                       The Company has full power and
authority to enter into this Agreement and perform all obligations required to
be performed by the Company hereunder.

 

(c)                                        This Agreement has been duly
authorized, executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in

 

--------------------------------------------------------------------------------


 

accordance with its terms, except that such enforcement may be subject to
(i) bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in equity or at law).

 

(d)                                       The execution of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby (i) does not require the consent, approval, authorization, order,
registration or qualification of, or filing with, any governmental authority,
non-governmental regulatory authorities (including NASDAQ, other than the filing
with NASDAQ of a Listing of Additional Shares notification (the “LAS”) which the
Company will so file prior to the issuance of Shares included in the Daily
Exchange Consideration on each Closing Date), or court, or body or arbitrator
having jurisdiction over the Company (except as may be required under the
securities or Blue Sky laws of the various states); and (ii) does not and will
not constitute or result in a breach, violation or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, or with the Company’s
Certificate of Incorporation or by-laws, or any statute, law, ordinance, decree,
order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of the Company or on the part of any other party
thereto or cause the acceleration or termination of any obligation or right of
the Company or any other party thereto.

 

(e)                                        The Shares have been duly reserved
for issuance and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be validly issued, fully paid and non-assessable, and the
issuance of such Shares will not be subject to any preemptive or similar rights,
other than any rights that have been complied with or waived.

 

(f)                                         Assuming the accuracy of the
representations and warranties of the Investor set forth in this Agreement, the
issuance of the Shares pursuant to this Agreement are exempt from the
registration requirements of the Securities Act and the Shares will not be
subject to restrictions on transfer under the Securities Act (and will not have
any restrictive legends on such certificates or book-entry notations
representing such Shares).

 

(g)                                        (A) As of the date hereof, (x) the
Company is not aware of any material non-public information regarding the
Company, other than any material non-public information relating to the Exchange
and (y) all reports and other documents filed by the Company with the Securities
and Exchange Commission (the “SEC”) pursuant to the Securities Exchange Act of
1934, as amended, since January 1, 2017 when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading, other than, any material
facts with respect to information regarding the Exchange, the Information (as
defined below) or any information referred to in the wall-crossing email
referenced in Section 4(y) below and (B) the Company hereby agrees to publicly
disclose on or before 8:30 a.m., New York City time, on the first business day
after the date hereof, the exchange of the Exchanged Notes as contemplated by
this Agreement in a press release; provided that (i) if the Exchange does not
take place and (ii) the Company believes, in good faith, that there is no legal
requirement to publicly disclose information about the Exchange, no press
release will be required.  The Company hereby acknowledges and agrees that this
press release will disclose all confidential information to the extent the
Company believes such confidential information constitutes material non-public
information, if any, with respect to the Exchange or otherwise communicated by
the Company to the Investor or any Exchanging Investor in connection with the
Exchange.  For the avoidance of doubt, the Company may be aware of material
non-public information regarding the Company at the time of each Closing that
has not been communicated to the Investor or any Exchanging Investor.

 

(h)                                       The Company is responsible for paying
all of its fees and expenses, the fees and expenses of its advisors, transfer
agent, registrar and other representatives, if any, of the transactions
contemplated by

 

--------------------------------------------------------------------------------


 

this Agreement; provided that Investor (for itself and on behalf of the
Exchanging Investors) is responsible for any applicable transfer taxes.

 

(i)                                           The Company will, upon request,
execute and deliver any additional documents deemed by the Trustee or the
transfer agent to be reasonably necessary to complete the transactions
contemplated by this Agreement.

 

(j)                                          The Company will, on the first
business day following the final Closing, file a Current Report on Form 8-K
publically disclosing the exchange of the Exchanged Notes as contemplated by
this Agreement.

 

(k)                                       The Company and each of its
subsidiaries within the meaning of Rule 1-02(w) of Regulation S-X promulgated
under the Securities Act have been duly organized and are validly existing and
in good standing under the laws of their respective jurisdictions of
organization, are duly qualified to do business and are in good standing in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, and have all
power and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to be
so qualified or have such power or authority would not, individually or in the
aggregate, (i) have a material adverse effect on the business, properties,
financial position, stockholders’ equity, or results of operations of the
Company and its subsidiaries taken as a whole (a “Material Adverse Effect”),
(ii) prevent or materially interfere with consummation of the transactions
contemplated by this Agreement, or (iii) result in the delisting of Shares from
NASDAQ.

 

(l)                                           Neither the Company nor any of its
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority
(including, without limitation, the rules and regulations of the NASDAQ), in
each case, applicable to the Company, except, in the case of clauses (ii) and
(iii) above, for any such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(m)                                   The Company is not and, after giving
effect to the transactions contemplated by this Agreement, will not be required
to register as an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the SEC thereunder.

 

4.                                      Representations and Warranties and
Covenants of the Investor. As of the date hereof and as of each Closing, the
Investor hereby, for itself and on behalf of the Exchanging Investors,
represents and warrants to, and covenants with, the Company that:

 

(a)                                       The Investor and each Exchanging
Investor is a corporation, limited partnership, limited liability company or
other entity, as the case may be, duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.

 

(b)                                       The Investor has all requisite
corporate power and authority to execute and deliver this Agreement for itself
and on behalf of the Exchanging Investors and to carry out and perform its
obligations under the terms hereof and the transactions contemplated hereby.
This Agreement has been duly authorized, executed and delivered by the Investor
and constitutes the valid and binding obligation of the Investor, enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors, and rules of law governing
specific performance, injunctive relief or other equitable remedies. If the
Investor is executing this Agreement on behalf of an Account, (i) the Investor
has all requisite discretionary and contractual authority to enter into this
Agreement on behalf of,

 

--------------------------------------------------------------------------------


 

and, bind, each Account, and (ii) Exhibit B.1 attached to the Exchange Agreement
is a true, correct and complete list of (A) the name of each Account and (B) the
principal amount of each Account’s Exchanged Notes.

 

(c)                                        Each of the Exchanging Investors is
the current sole legal and beneficial owner of the Exchanged Notes set forth on
Exhibit B.1 attached to the Exchange Agreement.  When the Exchanged Notes are
exchanged, the Company will acquire good, marketable and unencumbered title
thereto, free and clear of all liens, restrictions, charges, encumbrances or
adverse claims, rights or proxies of any kind (i) arising by operation of
applicable law, (ii) arising by operation of any organizational documents of the
Company, the Investor, each Exchanging Investor or the Notes, (iii) that is not
terminated on or prior to the First Closing, or (iv) created by or imposed by or
on the Company.  None of the Exchanging Investors has, in whole or in part,
other than pledges or security interests that an Exchanging Investor may have
created in favor of a prime broker under and in accordance with its prime
brokerage agreement with such broker, (x) assigned, transferred, hypothecated,
pledged, exchanged or otherwise disposed of any of its Notes (other than to the
Company pursuant hereto), or (y) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
its Notes.

 

(d)                                       The execution, delivery and
performance of this Agreement by the Investor and compliance by the Investor
with all provisions hereof and the consummation of the transactions contemplated
hereby, will not (i) require any consent, approval, authorization or other order
of, or qualification with, any court or governmental body or agency (except as
may be required under the securities or Blue Sky laws of the various states),
(ii) constitute a breach or violation of any of the terms or provisions of, or
result in a default under, (x) the organizational documents of any of the
Investor or any Exchanging Investor or (y) any material indenture, loan
agreement, mortgage, lease or other agreement or instrument to which the
Investor or any of the Exchanging Investors is a party or by which such Investor
or Exchanging Investor is bound, or (iii) violate or conflict with any
applicable law or any rule, regulation, judgment, decision, order or decree of
any court or any governmental body or agency having jurisdiction over the
Investor or any of the Exchanging Investors.

 

(e)                                        The Investor and each Exchanging
Investor is a resident of the jurisdiction set forth on Exhibit B.1 attached to
the Exchange Agreement.

 

(f)                                         The Investor and each Exchanging
Investor will comply with all applicable laws and regulations in effect
necessary for the Investor to consummate the transactions contemplated hereby
and obtain any consent, approval or permission required for the transactions
contemplated hereby and the laws and regulations of any jurisdiction to which
the Investor and each such Exchange Investor is subject, and the Company shall
have no responsibility therefor.

 

(g)                                        The Investor acknowledges that no
person has been authorized to give any information or to make any representation
or warranty concerning the Company or the Exchange other than the information
set forth herein in connection with the Investor’s and the Exchange Investor’s
examination of the Company and the terms of the Exchange and the Shares, and the
Company does not, and Cowen and Company, LLC (the “Placement Agent”) does not,
take any responsibility for, and neither the Company nor the Placement Agent can
provide any assurance as to the reliability of, any other information that
others may provide to the Investor or any Exchanging Investor.

 

(h)                                       The Investor and each Exchanging
Investor has such knowledge, skill and experience in business, financial and
investment matters so that it is capable of evaluating the merits and risks with
respect to the Exchange and an investment in the Shares. With the assistance of
each Exchanging Investor’s own professional advisors, to the extent that the
Exchanging Investor has deemed appropriate, such Exchanging Investor has made
its own legal, tax, accounting and financial evaluation of the merits and risks
of an investment in the Shares and the consequences of the Exchange and this
Agreement and the Exchanging Investor has made its own independent decision that
the investment in the Shares is suitable and appropriate for the Exchanging
Investor.  Each Exchanging Investor has considered the suitability of the Shares
as an investment in light of such Exchanging Investor’s circumstances and
financial condition and is able to bear the risks associated with an investment
in the Shares.

 

--------------------------------------------------------------------------------


 

(i)                                           The Investor confirms that it and
each Exchanging Investor is not relying on any communication (written or oral)
of the Company, the Placement Agent or any of their respective affiliates or
representatives as investment advice or as a recommendation to purchase the
Shares in the Exchange. It is understood that information provided by the
Company, the Placement Agent or any of their respective affiliates and
representatives shall not be considered investment advice or a recommendation to
conduct the Exchange, and that none of the Company, the Placement Agent or any
of their respective affiliates or representatives is acting or has acted as an
advisor to the Investor or any Exchanging Investor in deciding to invest in the
Shares.  The Investor confirms that it and each Exchanging Investor is not
relying and has not relied, upon any statement, advice (whether accounting, tax,
financial legal or other), representation or warranty by the Company or any of
its affiliates or representatives, including, without limitation, the Placement
Agent, except for the representations and warranties made by the Company in this
Exchange Agreement.

 

(j)                                          The Investor confirms that the
Company has not (i) given any guarantee, representation or warranty as to the
potential success, return, effect or benefit (either legal, regulatory, tax,
financial, accounting or otherwise) of an investment in the Shares or (ii) made
any representation or warranty to the Investor or any Exchanging Investor
regarding the legality of an investment in the Shares under applicable legal
investment or similar laws or regulations. In deciding to participate in the
Exchange, the Investor is not relying on the advice or recommendations of the
Company and the Investor has made its own independent decision that the
investment in the Shares is suitable and appropriate for the Investor.

 

(k)                                       The Investor and each Exchanging
Investor is familiar with the business and financial condition and operations of
the Company and the Investor and each Exchanging Investor has had the
opportunity to conduct its own investigation of the Company and the Shares. The
Investor and each Exchanging Investor has had access to the SEC filings of the
Company and such other information concerning the Company and the Shares as it
deems necessary to enable it to make an informed investment decision concerning
the Exchange.  The Investor and each Exchanging Investor has been offered the
opportunity to ask such questions of the Company and its representatives
concerning the Company, its business, operations, performance, financial
condition and prospects and the terms and conditions of the Exchange and has
received answers thereto, as it deems necessary to enable it to make an informed
investment decision concerning the Exchange.

 

(l)                                           The Investor acknowledges and
understands that at the time of each Closing, the Company may be in possession
of material non-public information not known to the Investor or any Exchanging
Investor that may impact the value of the Notes, including the Exchanged Notes,
and the Shares (“Information”) that the Company is unable to disclose to the
Investor or any Exchanging Investor. The Investor and each Exchanging Investor
understands, based on its experience, the disadvantage to which the Investor and
each Exchanging Investor is subject due to the disparity of information between
the Company, on the one hand, and the Investor and each Exchanging Investor, on
the other hand. Notwithstanding this, the Investor and each Exchanging Investor
has deemed it appropriate to participate in the Exchange.  The Investor agrees
that the Company and its directors, officers, employees, agents, stockholders
and affiliates shall have no liability to the Investor or any Exchanging
Investor or its beneficiaries whatsoever due to or in connection with the
Company’s use or non-disclosure of the Information or otherwise as a result of
the Exchange contemplated hereby, and the Investor hereby irrevocably waives any
claim that it or any Exchanging Investor might have based on the failure of the
Company to disclose the Information.

 

(m)                                   The Investor and each Exchanging Investor
understands that no federal, state, local or foreign agency has passed upon the
merits or risks of an investment in the Shares or made any finding or
determination concerning the fairness or advisability of this investment.

 

(n)                                       Each Exchanging Investor is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and it
and any account (including for purposes of this Section 4(n), the Accounts) for
which it is acting (for which it has sole investment discretion) is a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act. The
Investor agrees to furnish any additional information reasonably

 

--------------------------------------------------------------------------------


 

requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
Exchange.

 

(o)                                       The Investor and each Exchanging
Investor (i) has held its respective Exchanged Notes for at least six (6) months
and (ii) is not, and has not been during the consecutive three month period
preceding the date hereof and as of each Closing, will not be, a director,
officer or “affiliate” within the meaning of Rule 144 under the Securities Act
(an “Affiliate”) of the Company. To the Investor’s best knowledge, no Exchanging
Investor acquired any of the Notes, directly or indirectly, from an Affiliate of
the Company. Each Exchanging Investor and its Affiliates collectively
beneficially own and will beneficially own as of each Closing Date (i) less than
10% of the outstanding Shares and (ii) less than 10% of the aggregate number of
votes that may be cast by holders of those outstanding securities of the Company
that entitle the holders thereof to vote generally on all matters submitted to
the Company’s stockholders for a vote (the “Voting Power”). No Exchanging
Investor is a subsidiary, affiliate or, to the Investor’s knowledge, otherwise
closely-related to any director or officer of the Company or beneficial owner of
10% or more of the outstanding Shares or Voting Power (each such director,
officer or beneficial owner, a “Related Party”). To the Investor’s knowledge, no
Related Party beneficially owns 10% or more of the outstanding voting equity, or
votes entitled to be cast by the outstanding voting equity, of any Exchanging
Investor.

 

(p)                                       Neither the Investor nor any
Exchanging Investor is directly, or indirectly through one or more
intermediaries, controlling or controlled by, or under direct or indirect common
control with, the Company.

 

(q)                                       Each Exchanging Investor is acquiring
the Shares solely for its own beneficial account (or for any account (including
for purposes of this Section 4(q), the Accounts) for which it has sole
investment discretion), for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Shares. The Investor and each
Exchanging Investor understands that the Shares have not been registered under
the Securities Act or any state securities laws and are being issued without
registration under the Securities Act by reason of specific exemption(s) under
the provisions thereof which depend in part upon the investment intent of the
Exchanging Investors and the accuracy of the other representations and
warranties made by the Investor in this Agreement. The Investor and the
Exchanging Investors understand that the Company is relying upon the
representations, warranties and agreements contained in this Agreement (and any
supplemental information provided to the Company by the Investor or the
Exchanging Investors) for the purpose of determining whether this transaction
meets the requirements for such exemption(s).

 

(r)                                          The Investor acknowledges that the
terms of the Exchange have been mutually negotiated between the Investor and the
Company.  The Investor was given a meaningful opportunity to negotiate the terms
of the Exchange.

 

(s)                                         The Investor acknowledges that it
and each Exchanging Investor had a sufficient amount of time to consider whether
to participate in the Exchange and that neither the Company nor the Placement
Agent has placed any pressure on the Investor or any Exchanging Investor to
respond to the opportunity to participate in the Exchange.  The Investor
acknowledges that neither it nor any Exchanging Investor become aware of the
Exchange through any form of general solicitation or advertising within the
meaning of Rule 502 under the Securities Act or otherwise through a “public
offering” under Section 4(a)(2) of the Securities Act.

 

(t)                                          The operations of the Investor and
each Exchanging Investor have been conducted in material compliance with the
applicable rules and regulations administered or conducted by the U.S.
Department of Treasury Office of Foreign Assets Control (“OFAC”), the applicable
rules and regulations of the Foreign Corrupt Practices Act (“FCPA”) and the
applicable Anti-Money Laundering (“AML”) rules in the Bank Secrecy Act. The
Investor has performed due diligence necessary to reasonably determine that the
Exchanging Investors are not named on the lists of denied parties or blocked
persons administered by OFAC, resident in or organized under the laws of a
country that is the subject of comprehensive economic sanctions and embargoes
administered or conducted by OFAC (“Sanctions”), are not otherwise the subject

 

--------------------------------------------------------------------------------


 

of Sanctions and have not been found to be in violation or under suspicion of
violating OFAC, FCPA or AML rules and regulations.

 

(u)                                       The Investor acknowledges it and each
Exchanging Investor understands that the Company intends to pay the Placement
Agent a fee in respect of the Exchange.

 

(v)                                       The Investor will, upon request,
execute and deliver, for itself and on behalf of any Exchanging Investor, any
additional documents deemed by the Company and the Trustee or the transfer agent
to be reasonably necessary to complete the transactions contemplated by this
Agreement.

 

(w)                                     The Investor understands that, unless
the Investor notifies the Company in writing to the contrary before each
Closing, each of the Investor’s representations and warranties contained in this
Agreement will be deemed to have been reaffirmed and confirmed as of the
applicable Closing.

 

(x)                                       No later than one (1) business day
after the date hereof, the Investor agrees to deliver to the Company settlement
instructions substantially in the form of Exhibit B.1 attached to the Exchange
Agreement for each of the Exchanging Investors.

 

(y)                                       The Investor acknowledges and agrees
that it and each Exchanging Investor has not transacted, and will not transact,
in any securities of the Company, including, but not limited to, any hedging
transactions, from the time the Investor was first contacted by the Company or
the Placement Agent with respect to the transactions contemplated this Agreement
until after the confidential information (as described in the confirmatory
wall-crossing email received by the Investor from the Placement Agent) is made
public.

 

(z)                                        The Investor acknowledges that the
Company may issue appropriate stop-transfer instructions to its transfer agent,
if any, and may make appropriate notations to the same effect in its books and
records to ensure compliance with the provisions of this Section 4.

 

(aa)                                The Investor understands that the Company,
the Placement Agent and others will rely upon the truth and accuracy of the
foregoing representations, warranties and covenants and agrees that if any of
the representations and warranties deemed to have been made by it by its
participation in the transactions contemplated by this Agreement and acquisition
of the Shares are no longer accurate, the Investor shall promptly notify the
Company and the Placement Agent. The Investor understands that, unless the
Investor notifies the Company in writing to the contrary before each Closing,
each of the Investor’s representations and warranties contained in this
Agreement will be deemed to have been reaffirmed and confirmed as of the
applicable Closing. If the Investor is exchanging any Exchanged Notes and
acquiring the Shares as a fiduciary or agent for one or more accounts (including
for purposes of this Section 4(aa), the Accounts which are Exchanging
Investors), it represents that (i) it has sole investment discretion with
respect to each such account, (ii) it has full power to make the foregoing
representations, warranties and covenants on behalf of such account and (iii) it
has contractual authority with respect to each such account.

 

(bb)                                The Investor acknowledges and agrees that
the Placement Agent has not acted as a financial advisor or fiduciary to the
Investor or any Exchanging Investor and that the Placement Agent and its
respective directors, officers, employees, representatives and controlling
persons have no responsibility for making, and have not made, any independent
investigation of the information contained herein or in the Company’s SEC
filings and make no representation or warranty to the Investor or any Exchanging
Investor, express or implied, with respect to the Company, the Notes or the
Shares or the accuracy, completeness or adequacy of the information provided to
the Investor or any Exchanging Investor or any other publicly available
information, nor shall any of the foregoing persons be liable for any loss or
damages of any kind resulting from the use of the information contained therein
or otherwise supplied to the Investor or any Exchanging Investor.

 

5.                                      Conditions to Obligations of the
Investor and the Company. The obligations of the Investor to deliver (or cause
to be delivered) the Exchanged Notes and of the Company to deliver the Shares to
each Exchanging Investor in accordance with this Agreement are subject to the
satisfaction at or prior to the applicable Closing of the following conditions
precedent: (a) the representations and warranties of the Company contained in
Section 3 hereof

 

--------------------------------------------------------------------------------


 

and of the Investor contained in Section 4 hereof shall be true and correct as
of the applicable Closing in all respects with the same effect as though such
representations and warranties had been made as of the applicable Closing and
(b) no provision of any applicable law or any judgment, ruling, order, writ,
injunction, award or decree of any governmental authority shall be in effect
prohibiting or making illegal the consummation of the transactions contemplated
by this Agreement.

 

The obligations of the Investor to deliver (or cause to be delivered) the
Exchanged Notes is subject to the following conditions: the Shares (i) shall
have been approved for listing on the NASDAQ and (ii) shall not have been
suspended, as of each Closing Date, by the SEC or the NASDAQ from trading on the
NASDAQ.

 

The obligations of the Company to deliver the Shares is subject to the Investor
properly submitting (or causing to be submitted) the Exchanged Notes for
withdrawal through the DWAC program in accordance with the Exchange Procedures.

 

6.                                      Waiver, Amendment. Neither these Terms
and Conditions, the Exchange Agreement nor any provisions hereof or thereof
shall be modified, changed, discharged or terminated, except by an instrument in
writing, signed by the party against whom any waiver, change, discharge or
termination is sought.

 

7.                                      Assignability. Neither this Agreement
nor any right, remedy, obligation or liability arising hereunder or by reason
hereof shall be assignable by either the Company or the Investor without the
prior written consent of the other party.

 

8.                                      Taxation.  The Investor acknowledges
that, if an Exchanging Investor is a United States person for U.S. federal
income tax purposes, either (i) the Company must be provided with a correct
taxpayer identification number (“TIN”) (generally a person’s social security or
federal employer identification number) and certain other information on a
properly completed and executed Internal Revenue Service (“IRS”) Form W-9, which
is provided herein on Exhibit C attached to the Exchange Agreement, or
(ii) another basis for exemption from backup withholding must be established. 
The Investor further acknowledges that, if an Exchanging Investor is not a
United States person for U.S. federal income tax purposes, the Company must be
provided the appropriate properly completed and executed IRS Form W-8, attesting
to that non-U.S. Exchanging Investor’s foreign status and certain other
information, including information establishing an exemption from withholding
under Sections 1471 through 1474 of the Internal Revenue Code of 1986, as
amended.  The Investor further acknowledges that any Exchanging Investor may be
subject to 30% U.S. federal withholding or 28% U.S. federal backup withholding
tax on certain payments made to such Exchanging Investor unless such Exchanging
Investor properly establishes an exemption from, or a reduced rate of, such
withholding or backup withholding.

 

9.                                      Waiver of Jury Trial. EACH OF THE
COMPANY AND THE INVESTOR HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

10.                               Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to such state’s rules concerning conflicts of laws that
might provide for any other choice of law.

 

11.                               Submission to Jurisdiction.  Each of the
Company and the Investor (a) agrees that any legal suit, action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be instituted exclusively in the courts of the State of New York
located in the City and County of New York or in the United States District
Court for the Southern District of New York; (b) waives any objection that it
may now or hereafter have to the venue of any such suit, action or proceeding;
and (c) irrevocably consents to the jurisdiction of the aforesaid courts in any
such suit, action or proceeding.  Each of the Company and the Investor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

12.          Venue.  Each of the Company and the Investor irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 11. Each of

 

--------------------------------------------------------------------------------


 

the Company and the Investor irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

13.                               Service of Process.  Each of the Company and
the Investor irrevocably consents to service of process in the manner provided
for notices in Section 14. Nothing in this Agreement will affect the right of
the Company or the Investor to serve process in any other manner permitted by
law.

 

14.                               Agent for Service of Process. The Investor
hereby irrevocably appoints and designates the Agent for Service of Process as
designated in Exhibit B.1 attached to the Exchange Agreement (the “Agent for
Service of Process”) as its true and lawful attorney-in-fact and duly authorized
agent for the limited purpose of accepting service of legal process and the
Investor agrees that service of process upon such party shall constitute
personal service of such process on such person.  The Investor shall maintain
the designation and appointment of the Agent for Service of Process at such
address until all obligations under this Agreement shall have been completed in
total. If the Agent for Service of Process shall cease to so act, the Investor
shall reasonably promptly deliver to the Company and the Placement Agent
evidence in writing of acceptance by another agent for service of process of
such appointment, which such other agent for service of process shall have an
address for receipt of service of process in the State of New York and the
provisions above shall equally apply to such other agent for service of process.

 

15.                               Section and Other Headings. The section and
other headings contained in these Terms and Conditions are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

16.                               Notices. All notices and other communications
to the Company provided for herein shall be in writing and shall be deemed to
have been duly given if delivered personally, sent by registered or certified
mail, return receipt requested, postage prepaid or sent by facsimile or other
form of electronic transmission and will be deemed given on the date so
delivered (or, if such day is not a business day, on the first subsequent
business day) to the following addresses, or in the case of the Investor, the
address provided on Exhibit B.1 attached to the Exchange Agreement (or such
other address as the Company or the Investor shall have specified by notice in
writing to the other):

 

If to the Company:

 

Immunomedics, Inc.

 

 

300 The American Road

 

 

Morris Plains, NJ 07950

 

 

Attn: Michael Garone

 

 

Email: mgarone@immuomedics.com

 

 

 

with a copy to (which shall not constitute notice):

 

DLA Piper LLP (US)

 

 

 

 

 

51 John F. Kennedy Parkway

 

 

Short Hills, NJ 07078

 

 

Attn: Andrew P. Gilbert, Esq.
Scott A. Cowan, Esq.

 

 

Facsimile: (973) 520-2574

 

 

Email: andrew.gilbert@dlapiper.com

 

17.                               Binding Effect. The provisions of this
Agreement shall be binding upon and accrue to the benefit of the Company and the
Investor and their respective heirs, legal representatives, successors and
permitted assigns.

 

18.                               Notification of Changes. The Investor hereby
covenants and agrees to notify the Company upon the occurrence of any event
prior to each Closing pursuant to this Agreement that would cause any
representation, warranty or covenant of the Investor contained in this Agreement
to be false or incorrect.

 

19.                               Reliance by Placement Agent and Financial
Advisor.  The Placement Agent, acting as financial advisor to the Company, may
rely on each representation and warranty of the Company and the Investor made
herein or pursuant to the terms hereof with the same force and effect as if such
representation or warranty were made directly to the Placement Agent.  The
Placement Agent shall be a third-party beneficiary of this Agreement to the
extent provided in this Section 19.

 

--------------------------------------------------------------------------------


 

20.                               Severability. If any term or provision of this
Agreement (in whole or in part) is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.

 

21.                               Survival.  The representations and warranties
of the Company and the Investor contained in this Agreement or made by or on
behalf of the Exchanging Investors pursuant to this Agreement shall survive the
consummation of the transactions contemplated hereby.

 

22.                               Termination.  This Agreement may be terminated
and the transactions contemplated hereby abandoned (a) by mutual agreement of
the Company and the Investor or (b) by either the Company or the Investor if the
conditions to such party’s obligations set forth herein have not been satisfied
(unless waived by the party entitled to the benefit thereof), and the First
Closing has not occurred on or before 5:00 p.m., New York City time, on the
tenth (10th) business day following the date hereof, unless otherwise mutually
agreed to by the parties to this Agreement without liability of either the
Company or the Investor or the other Exchanging Investors, as the case may be;
provided that neither the Company nor the Investor shall be released from
liability hereunder if the Agreement is terminated and the transactions
abandoned by reason of the failure of the Company or the Investor or the other
Exchanging Investors, as the case may be to have performed its obligations
hereunder.  In the event that a condition precedent to the Company’s or the
Investor’s obligations is not satisfied, nothing contained herein shall be
deemed to require the Company or the Investor, as the case may be, to terminate
the Agreement, rather than to waive such condition precedent and proceed with
the transactions contemplated hereby.  Except as provided above, if the is
terminated and the transactions contemplated hereby are not concluded as
described above, the Agreement will become void and of no further force and
effect.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------


 

EXHIBIT B.1

 

Exchanging Investor Information

 

Exchanging Investor

 

Aggregate Principal Amount of
Exchanged Notes

 

DTC Participant Name

 

DTC Participant
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agent for Service of Process:

 

 

Investor Address:

 

 

Telephone:

 

Country of Residence:

 

Taxpayer Identification Number:

 

Account for Notes

 

DTC Participant Number:

DTC Participant Name:

DTC Participant Phone Number:

DTC Participant Contact Email:

FFC Account #:

Account # at Bank/Broker:

 

Account for Shares (if different from Notes)

 

DTC Participant Number:

DTC Participant Name:

DTC Participant Phone Number:

DTC Participant Contact Email:

FFC Account #:

Account # at Bank/Broker:

 

Exchanging Investor Address:

 

 

Telephone:

 

Country of Residence:

 

Taxpayer Identification Number:

 

--------------------------------------------------------------------------------


 

EXHIBIT B.2

 

Exchange Procedures

 

NOTICE TO INVESTOR

 

Attached are Investor Exchange Procedures for the settlement of the exchange of
4.75% Convertible Senior Notes due 2020, CUSIP 452907 AK4 (the “Notes”) of
Immunomedics, Inc. (the “Company”) for shares of the Company’s common stock, par
value $0.01 per share (the “Shares”) pursuant to the Exchange Agreement, dated
as of September 14, 2017, between you and the Company which is expected to occur
over the three trading day period beginning on September 19, 2017.  To ensure
timely settlement, please follow the instructions for exchanging your Notes for
Shares as set forth on the following page.

 

These instructions supersede any prior instructions you received.  Your failure
to comply with the attached instructions may delay your receipt of Shares for
your Notes.

 

If you have any questions, please contact Iain Franks of Cowen and Company, LLC
at iain.franks@cowen.com or (415) 646-7266.

 

Thank you.

 

--------------------------------------------------------------------------------


 

Delivery of Notes

 

You must direct the eligible DTC participant through which you hold a beneficial
interest in the Notes to post on September 18, 2017, no later than 9:00 a.m.,
New York City time, one-sided withdrawal instructions through DTC via DWAC for
the aggregate principal amount of Notes (CUSIP/ISIN # 452907AK4/US452907AK41)
set forth in Exhibit B.1 of the Exchange Agreement to be exchanged for Shares. 
It is important that this instruction be submitted and the one-sided DWAC
withdrawal (not a deliver vs. payment or free delivery) is posted on
September 18, 2017.

 

To receive Shares

 

You must direct your eligible DTC participant through which you wish to hold a
beneficial interest in the Shares to be issued upon exchange to post on each of
the three trading days beginning on September 19, 2017, no later than 9:00 a.m.,
New York City time, a one-sided deposit instruction through DTC via DWAC for a
number of Shares equal to (i) at the First Closing, the sum of (x) the First
Closing Fixed Consideration and (y) the Daily Exchange Consideration per $1,000
principal amount of the Exchanged Notes and (ii) on all subsequent Closing
Dates, the Daily Exchange Consideration per $1,000 principal amount of the
Exchanged Notes (CUSIP/ISIN # 452907AK4/US452907AK41), as set forth in
Exhibit B.1 of the Exchange Agreement.  It is important that this instruction be
submitted and the DWAC posted on each of the three trading days beginning on
September 19, 2017.

 

Closings

 

On each of the three trading days beginning on September 19, 2017, after the
Company receives your Notes on the trading day prior to such three trading day
period and your delivery instructions on each such trading day as set forth
above, and subject to the satisfaction of the conditions to Closing as set forth
in your Exchange Agreement, the Company will deliver your Shares in respect of
your Notes exchanged in accordance with the delivery instructions above.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Under U.S. federal income tax law, a holder who exchanges Notes for Shares
generally must provide such holder’s correct TIN on IRS Form W-9 below or
otherwise establish a basis for exemption from backup withholding. A TIN is
generally an individual holder’s social security number or a holder’s employer
identification number. If the correct TIN is not provided, the holder may be
subject to a $50 penalty imposed by the IRS under Section 6723 of the Internal
Revenue Code of 1986, as amended. In addition, certain payments made to holders
may be subject to U.S. backup withholding (currently set at 28% of the payment).
If a holder is required to provide a TIN but does not have a TIN, the holder
should consult its tax advisor regarding how to obtain a TIN. Certain holders
are not subject to these backup withholding and reporting requirements. A
Non-U.S. holder must establish its status as an exempt recipient from backup
withholding and can do so by submitting a properly completed IRS Form W-8
(available from the Company), signed, under penalties of perjury, attesting to
such holder’s exempt foreign status.  U.S. backup withholding is not an
additional tax. Rather, the U.S. federal income tax liability of persons subject
to backup withholding will be reduced by the amount of tax withheld. If
withholding results in an overpayment of taxes, a refund may be obtained
provided that the required information is timely furnished to the IRS.  Holders
are urged to consult their tax advisors regarding how to complete the
appropriate forms and to determine whether they are exempt from backup
withholding or other withholding taxes.

 

--------------------------------------------------------------------------------